           Case 2:20-cv-01871-RFB-NJK Document 18 Filed 11/10/20 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   CIARA WILLIAMS,
                                                            Case No.: 2:20-cv-01871-RFB-NJK
 8           Plaintiff(s),
                                                                           ORDER
 9   v.
                                                                       [Docket No. 8]
10   SILVINO HINOJOSA, et al.,
11           Defendant(s).
12         Pending before the Court is a motion to strike, filed by Defendant TopGolf USA Las Vegas,
13 LLC (“Defendant”). Docket No. 8. Defendant asks the Court to strike Plaintiff’s notice of errata.
14 Id. Plaintiff failed to file a response, and the time to do so has now passed. See Docket No. 11.
15 The motion is properly resolved without a hearing. See Local Rule 78-1.
16         The Court has authority to strike an improper filing under its inherent power to control its
17 docket. See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).
18 “Motions to strike under the [Court’s] inherent power . . . are wholly discretionary.” Jones v.
19 Skolnik, 2015 WL 685228, at *2 (D. Nev. Feb. 18, 2015). In deciding whether to exercise that
20 discretion, courts consider whether striking the filing would “further the overall resolution of the
21 action,” and whether the filer has a history of excessive and repetitive filings that have complicated
22 proceedings. Id. Courts are reluctant to strike material without some showing of prejudice by the
23 moving party. Cf. Roadhouse v. Las Vegas Metro. Police. Dep’t, 290 F.R.D. 535, 543 (D. Nev.
24 2013) (addressing motion to strike filed pursuant to Federal Rule of Civil Procedure 12(f)).
25         The pending motion seeks to strike Plaintiff’s notice of errata, arguing that Plaintiff’s
26 notice is an improper attempt to amend her complaint. See Docket No. 8 at 1. Indeed, Plaintiff’s
27 notice of errata states that it “corrects and is intended to replace” the operative complaint. Docket
28 No. 6 at 1. Defendant submits that a motion pursuant to Rule 15 of the Federal Rules of Civil

                                                     1
           Case 2:20-cv-01871-RFB-NJK Document 18 Filed 11/10/20 Page 2 of 2




 1 Procedure, not a notice of errata, governs the filing of an amended complaint. Docket No. 8 at 6.
 2 Defendant further submits that Plaintiff’s notice of errata “is simply a rogue attempt to amend the
 3 complaint without consent of the parties or any court.” Id.
 4         Plaintiff’s failure to respond to Defendant’s motion constitutes a consent to the granting of
 5 the motion. Local Rule 7-2(d). Further, in examining the merits of the motion, the Court finds
 6 that Plaintiff’s notice of errata is an improper filing.
 7         Accordingly, Defendant’s motion to strike is GRANTED. Docket No. 8. The Clerk of
 8 Court is INSTRUCTED to strike Plaintiff’s notice of errata at Docket No. 6.
 9         IT IS SO ORDERED.
10         Dated: November 10, 2020
11                                                               ______________________________
                                                                 Nancy J. Koppe
12                                                               United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
